Citation Nr: 0527895	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002, which denied the above claims.  In June 2005, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim, to include reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  With respect to 
records in government custody, efforts to obtain records must 
continue until it is reasonably certain that the records do 
not exist or that further efforts to obtain the records would 
be futile.  38 C.F.R. § 3.159(c)(2).  In this case, the 
National Personnel Records Center (NPRC) has already informed 
VA that the service medical records and the service personnel 
records are not available, presumably having been destroyed 
by fire in the St. Louis Federal Records Center in 1973.  
Accordingly, the Board has a heightened duty to assist the 
veteran in the development of his claim.  Cuevas v. Principi, 
3 Vet. App.  542, 548 (1992).  

The veteran contends that he suffers from PTSD due to a tank 
explosion which occurred while he was undergoing training 
exercises in Germany in 1958.  Since this did not occur in 
combat, corroboration of the claimed stressor is required.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  At his hearing, he 
indicated that the incident occurred sometime in May or June, 
1958, and that he was hospitalized in Grafenwoehr Army 
Hospital in Germany for treatment of burns sustained in this 
incident.  He provided a detailed stressor report prepared by 
himself, as well as a statement from a witness to the event.  
VA treatment records include a diagnosis of PTSD, due to this 
incident.  In view of these circumstances, it is the Board's 
judgment that additional efforts to verify the veteran's 
claimed stressor should be undertaken.

Further, while VA outpatient treatment records show a 
diagnosis of PTSD, a VA examination in September 2003 did not 
find PTSD to be present.  Therefore, if the above development 
elicits corroborative evidence, an examination must be 
conducted to determine whether he has PTSD due to an 
inservice stressor.  In addition, current outpatient 
treatment records must be obtained.  

The veteran also claims that he injured his eyes in this 
incident, and a private optometry examination in February 
2003 disclosed a defect possibly secondary to trauma.  If 
evidence of inservice injury is received, the veteran should 
be afforded an examination to pinpoint the nature and extent 
of any current residuals.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).   

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in West Palm 
Beach, in particular, psychiatric and 
mental health treatment records of both 
therapy and medication management, and 
records of any eye treatment or 
evaluations, from 2004 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Request the clinical records of the 
veteran's hospitalization in Grafenwoehr 
Army Hospital in Germany, for treatment 
of injuries, including burns, reportedly 
sustained in a tank explosion that 
occurred in May or June, 1958.  If such 
records are not available, Morning 
Reports for the same time period should 
be sought, pertaining to Company E of the 
2nd Battalion of the 11th Armored Cavalry 
Regiment.  A negative response must be 
provided if records are not available.

4.  If the above request fails to provide 
information corroborating the veteran's 
claimed stressor, request that the U.S. 
Armed Services Center for Unit Records 
Research (CURR) provide any available 
histories of the veteran's unit during 
the time period from May through June 
1958.  Provide CURR with a copy of the 
veteran's DD Form 214; the veteran's 
undated stressor statement received in 
February 2003; and the December 2002 
statement from F. Yarusso; and any other 
documents needed by CURR to corroborate 
the claimed stressor.  CURR must provide 
a negative response if records are not 
available. 

5.  If, and only if, the above 
development yields evidence corroborating 
the reported injury, schedule the veteran 
for the following examinations:

a)  A psychiatric examination, to 
determine whether the veteran has PTSD, 
due to a corroborated, inservice stressor.  
A statement of this stressor should be 
provided to the examiner.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should review the 
record, conduct any necessary tests, 
examine the veteran, and provide an 
opinion as to whether the veteran has PTSD 
related to a stressor which the RO has 
identified as corroborated.  

b)  An ophthalmology examination to 
determine whether the veteran has a 
current eye disability related to an 
inservice injury.  

As to both examinations, the entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examinations.  The complete 
rationale for all opinions expressed 
should be provided.  It setting forth the 
ultimate conclusion, it would be helpful 
if the examiner would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims for service connection for PTSD and 
an eye disability, in light of all 
evidence of record.  If either claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

